Citation Nr: 1648071	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-14 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for scoliosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty from November 1993 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the VA RO.

The Board recognizes that the Veteran attempted to raise the issue of entitlement to an increased rating for a right hip disability in a statement dated in December 2015.  The Veteran and her representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  


FINDING OF FACT

On October 5, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through her representative, that she wanted to withdraw her claim of entitlement to service connection for scoliosis.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to service connection for scoliosis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  A withdrawal is effective when received, provided that receipt occurs prior to the issuance of a decision by the Board. 38 C.F.R. § 20.204(b)(3) (2016).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through her representative, submitted a signed statement in October 2016 stating that she wished to withdraw her claim of entitlement to service connection for scoliosis.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


